UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04318 The American Funds Income Series (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: February 28, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders U.S. Government Securities FundSM [photo of pillars of a building] Semi-annual report for the six months ended February 28, 2011 U.S. Government Securities Fund seeks a high level of current income, as well as preservation of capital, by investing primarily in securities guaranteed or sponsored by the United States government. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.62% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 22 to 25 for details. The fund’s 30-day yield for Class A shares as of March 31, 2011, calculated in accordance with the Securities and Exchange Commission formula, was 2.05%. The fund’s distribution rate for Class A shares as of that date was 2.23%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 28. Fellow shareholders: [photo of pillars of a building] The first half of U.S. Government Securities Fund’s fiscal year was marked by renewed confidence in the economy, which led to higher interest rates. For the six months ended February 28, 2011, the fund produced a total return of –1.7% for those investors who reinvested their distributions. By way of comparison, the fund’s peer group, as measured by the Lipper General U.S. Government Funds Average, returned –2.8%. The unmanaged Citigroup Treasury/Government Sponsored/Mortgage Index, a broad measure of the market in which the fund invests, returned –1.3%. Index returns do not include expenses, which are factored into the fund’s results and the Lipper average. Results for longer time periods are shown in the table below. The fund continued to produce income for its shareholders. For the six-month period, the fund paid monthly dividends totaling approximately 15 cents a share. This amounted to an income return of 1.03% (2.06% annualized) for those who reinvested dividends as well as those who took their dividends in cash. Results at a glance For periods ended February 28, 2011, with distributions reinvested Total returns Average annual total returns Lifetime 1 year 5 years 10 years (since 10/17/85) U.S. Government Securities Fund (Class A shares) % Lipper General U.S. Government Funds Average* Citigroup Treasury/Government Sponsored/Mortgage Index† *Source: Lipper. Lipper averages do not include the effect of sales charges, account fees or taxes. † The index is unmanaged and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. Bond market overview The first half of the fund’s current fiscal year, which began September 1, 2010, saw the nation’s economy continue to recover. Gross domestic product climbed 3.1% on an annualized basis for the fourth quarter of 2010, and there has been a slow but steady increase in job creation. With the economic picture improving, investors moved out of Treasuries and other “safe haven” investments, seeking out higher risk and the corresponding returns. Of the three major sectors in which the fund typically invests, Treasuries saw the worst returns. From October until mid-February, Treasury prices dropped, prompting a rise in yields. (When a bond’s price declines, its yield rises and vice versa.) While part of this can be attributed to investor confidence in riskier assets, the possibility of eventual federal funds rate hikes by the Federal Reserve was another likely factor. Returns on federal agency mortgage-backed obligations and federal agency bonds and notes fared better during the period. While the housing market remains weak, the mortgages bundled within these agency mortgage-backed obligations are of a higher credit quality than average. And because of the increased difficulty for even high-credit consumers to refinance, these securities have less risk of prepayment, which keeps yields higher for long-term investors. In addition, the vast majority of these instruments has the support and, in some cases, guaranteed backing of the U.S. government. [Begin Sidebar] Treasury yield curves at the beginning and end of the six-month period. Source: Bloomberg [begin line chart] 8/31/10 2/28/11 3 mo. 6 mo. 2 yr. 5 yr. 10 yr. 30 yr. [end line chart] [End Sidebar] The yields on intermediate and long-term Treasuries rose the most, as you can see in the yield chart on page 2, while short-term yields were little changed during the six-month period. While this had a negative impact on bond prices during the period, it also allowed the fund to reinvest its income in bonds with a higher yield. Intermediate bonds, in particular, had a good mix of slightly higher yields and less price depreciation. Inside the portfolio While the economy’s recovery appears to be on firm footing, the fund’s portfolio counselors still see risks to economic growth ahead. The recent surge in energy costs could put a significant dent in consumer spending, thus weakening GDP figures for the first quarter of the calendar year. The housing market, long a buoy for economic recovery, remains weak and, while job creation has been growing, unemployment remains stubbornly high as of this writing. Should economic growth continue, the likelihood of a rate increase from the Fed is higher as well. Thus, the portfolio counselors have sought a balance between risk-aversion and optimism. The fund’s portfolio counselors reduced holdings in the Treasury market and short-term securities, opting to invest more in higher yielding intermediate-term mortgage-backed securities. These mortgage-backed holdings were particularly attractive due to the higher credit quality and lower prepayment risk, as mentioned earlier. The fund’s overall maturity lengthened somewhat as managers opted for the higher yields on longer duration bonds due to the recent rise in rates. The summary portfolio, beginning on page 5, offers more complete details of the various government securities and sectors held by the fund as of February 28, 2011. Looking ahead While there are increased concerns about interest rate hikes and the prospect for inflation, we believe these are not likely to be issues in the short to medium term. The threat of instability in Europe’s bond market, higher oil prices due to unrest in the Middle East, the ongoing debate surrounding the U.S. government budget and the weak housing market remain headwinds for the economy. Furthermore, job growth has remained slow, and although recent signs point to increased job gains, these could be constrained by the other factors mentioned above. While none of these issues is expected to threaten the overall economic recovery, they could limit economic growth in the near term. As always, we continue to carefully monitor the economic and interest rate environment, as well as the ever-growing volume of federal debt, so we might anticipate impending changes in the bond markets and thus reduce volatility within the portfolio. A fundamental component of our investment strategy in U.S. Government Securities Fund always has been to maintain a very high-quality portfolio to serve as a hedge against economic uncertainties that could impact other portions of our shareholders’ individual portfolios. We thank you for your continued confidence and support, and look forward to reporting to you again in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ John H. Smet John H. Smet President April 12, 2011 For current information about the fund, visit americanfunds.com. [Begin Sidebar] The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [End Sidebar] Summary investment portfolio February 28, 2011 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of net assets Mortgage-backed obligations 44.9 % U.S. Treasury bonds & notes Federal agency bonds & notes Asset-backed obligations Short-term securities & other assets less liabilities [end pie chart] Quality breakdown* U.S. government obligations† 49.1 % Federal agencies Aaa/AAA Unrated Short-term securities & other assets less liabilities *Bond ratings which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, securities are put in the highest category consistent with fund investment policies.Securities in the "unrated" category above have not been rated by a rating agency; however, the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with fund investment policies. †These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 94.83% ) ) assets Mortgage-backed obligations-44.88% Federal agency mortgage-backed obligations(1)- 44.23% Fannie Mae: 3.50% 2025 $ $ 3.00% 2026 3.50% 2026 5.50% 2038 6.00% 2038 4.50% 2039 3.50% 2040 4.00% 2040 5.00% 2040 4.00% 2041 4.00% 2041 4.00% 2041 5.00% 2041 6.00% 2041 0%-11.672% 2017-2047 (2) Government National Mortgage Assn.: 4.50% 2040 3.50%-10.00% 2017-2058 (2) Freddie Mac: 3.50% 2025 0%-11.752% 2014-2040 (2) Other securities Commercial mortgage-backed securities(1)- 0.65% Fannie Mae 4.491%-4.68% 2012-2033 (2) Other securities Total mortgage-backed obligations U.S. Treasury bonds & notes- 40.31% U.S. Treasury: 4.625% 2011 1.00% 2012 1.375% 2012 1.375% 2012 1.125% 2013 3.125% 2013 1.25% 2014 1.75% 2014 2.00% 2014 (3) 1.625% 2015 (3) 2.125% 2015 2.375% 2016 2.50% 2017 4.625% 2017 3.50% 2018 3.125% 2019 3.375% 2019 8.125% 2019 2.625% 2020 3.50% 2020 3.625% 2020 6.25% 2023 7.125% 2023 4.25% 2039 3.875% 2040 4.375% 2040 4.625% 2040 0%-11.25% 2011-2040 (3) Federal agency bonds & notes- 9.55% Federal Home Loan Bank: 0.875% 2012 1.75% 2012 1.625%-3.625% 2013-2014 Fannie Mae: 1.00% 2013 1.75%-6.125% 2011-2012 Freddie Mac: 1.125% 2012 0.232%-3.00% 2011-2014 (2) Other securities Asset-backed obligations - 0.09% Other securities Total bonds & notes (cost: $6,234,496,000) Principal Percent amount Value of net Short-term securities- 6.26% ) ) assets Federal Home Loan Bank 0.07%-0.125% due 3/1-4/20/2011 Freddie Mac 0.16%-0.24% due 3/28-8/3/2011 U.S. Treasury Bills 0.18%-0.187% due 5/12-6/16/2011 Fannie Mae 0.155% due 3/9/2011 Total short-term securities (cost: $415,449,000) Total investment securities (cost: $6,649,945,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio, including securities which were valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $4,178,000, which represented .06% of the net assets of the fund. Some of these securities (with an aggregate value of $21,408,000, which represented .32% of the net assets of the fund) may be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (2) Coupon rate may change periodically. (3) Index-linked bond whose principal amount moves with a government retail price index. See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at February 28, 2011 (dollars in thousands) Assets: Investment securities, at value (cost: $6,649,945) $ Cash 73 Receivables for: Sales of investments Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Other 95 Net assets at February 28, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income ) Undistributed net realized gain Net unrealized appreciation Net assets at February 28, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (478,725 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended February 28, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation 54 Auditing and legal 8 Custodian 17 Other Net investment income Net realized gain and unrealized depreciation on investments: Net realized gain on investments Net unrealized depreciation on investments ) Net realized gain and unrealized depreciation on investments ) Net decrease in net assets resulting from operations $ ) (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended February 28, 2011* Year ended August 31, 2010 Operations: Net investment income $ $ Net realized gain on investments Net unrealized (depreciation) appreciation on investments ) Net (decrease) increase in net assets resulting from operations ) Dividends and distributions paid or accrued to shareholders from net investment income: Dividends from net investment income ) ) Distributions from net realized gain on investments ) ) Total dividends and distributions paid or accrued to shareholders ) ) Net capital share transactions ) Total (decrease) increase in net assets ) Net assets: Beginning of period End of period (including distributions in excess of net investment income: $(8,199) and $(220), respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization The American Funds Income Series (the "trust") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company and has initially issued one series of shares, U.S. Government Securities Fund (the "fund"). The fund seeks a high level of current income, as well as preservation of capital, by investing primarily in securities guaranteed or sponsored by the United States government. Effective November 1, 2010, the fund reorganized from a Massachusetts business trust to a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized andunrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. Mortgage dollar rolls – The fund may enter into mortgage dollar roll transactions in which the fund sells a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Mortgage dollar rolls are accounted for as purchase and sale transactions, which may increase the fund’s portfolio turnover rate. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At February 28, 2011, all of the fund’s investment securities were classified as Level 2. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. Investing in securities backed by the U.S. government — Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. The fund may also invest in debt securities and mortgage-backed securities issued by federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. These securities are neither issued nor guaranteed by the U.S. government. Investing in mortgage-related securities — Mortgage-related securities are subject to prepayment risk. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended. This reduces the potential for the fund to invest the principal in higher yielding securities. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the techniques and risk analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its results to lag relevant benchmarks or other funds with similar objectives. Neither an investment in the fund nor the fund’s yield is guaranteed by the U.S. government. 5. Taxation and distributions Federal income taxation– The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended February 28, 2011, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2006 and by state tax authorities for tax years before 2005. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; cost of investments sold; and paydowns on fixed-income securities.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. The components of distributable earnings on a tax basis are reported as of the fund’s most recent year-end. As of August 31, 2010, the fund had tax basis undistributed ordinary income of $75,897,000 and undistributed long-term capital gains of $75,955,000. Under the Regulated Investment Company Modernization Act of 2010 (the “Act”), net capital losses recognized after August 31, 2011, may be carried forward indefinitely, and their character is retained as short-term and/or long-term losses. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. As of February 28, 2011, the tax basis unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities The tax character of distributions paid or accrued to shareholders was as follows (dollars in thousands): Six months ended February 28, 2011 Year ended August 31, 2010 Ordinary income Long-term capital gains Total distributions paid or accrued Ordinary income Long-term capital gains Total distributions paid or accrued Share class Class A $ $
